Case 1:20-cv-06028-NGG-SJB Document 16 Filed 02/05/21 Page 1 of 11 PageID #: 80
                                                                                                                   Hogan Lovells US LLP
                                                                                                                   390 Madison Ave.
                                                                                                                   New York, NY 10017
                                                                                                                   T +1 212 918 3000
                                                                                                                   F +1 212 918 3100
                                                                                                                   www.hoganlovells.com



 February 5, 2021

 Via CM/ECF

 The Honorable Sanket J. Bulsara
 United States Magistrate Judge
 Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, New York 11201

 Re:          Schmitt v. China XD Plastics Co. Ltd., et al., No. 1:20-CV-06028

 Dear Judge Bulsara:

         We represent the Special Committee to the Board of Directors of Defendant China XD
 Plastics Company Limited (“China XD” or the “Company”). In accordance with the Court’s
 Minute Order and Entry dated February 1, 2021, we respectfully submit this letter brief in further
 support of a motion to stay this action (the “Stay Motion”). A stay is both appropriate and
 necessary given that a Nevada court has already denied a motion to preliminarily enjoin the
 proposed merger transaction at issue (the “Transaction”)—which provides a 25% premium to the
 Company’s unaffected pre-announcement stock price—in a virtually identical, prior-filed Nevada
 state-court action based on a full record following expedited discovery. 1 Moreover, a proposed
 settlement has been reached, subject to the Nevada court’s approval, that provides for substantial
 class-wide monetary recovery that would moot Plaintiff’s claims here. More specifically, the
 parties have entered into a binding confidential Term Sheet that provides for, among other things,
 the payment of cash consideration in exchange for customary releases of stockholder class claims
 related to the Transaction, subject to the submission of a stipulation of settlement and motion for
 preliminary approval, notice to the stockholders who have the right to opt-out, and court approval,
 among other customary terms.2

        Under controlling Nevada law, the Nevada court denied the Feng plaintiffs’ motion to
 enjoin a Nevada company—China XD—from consummating its proposed merger transaction
 based on application of the Nevada business judgment rule. Plaintiff, an Iowa resident who held

 1
         On November 23, 2020, the Honorable Elizabeth Gonzalez, Eighth Judicial District Court
 for Clark County, Nevada, denied the preliminary injunction motion in Feng, et al. v. Han, et al.,
 Case No. A-20-822393-B, District Court for Clark County, Nevada (filed October 2, 2020). See
 Order Denying Prelim. Inj. Mot., a true and correct copy of which is attached hereto as Exhibit A;
 Min. Order. Denying Recons. Mot., a true and correct copy of which is attached hereto as Exhibit
 B.
 2
         In the event the Court wishes to review the Term Sheet, defendants respectfully request
 permission to submit it for in camera review due to its Confidential terms and because selective
 disclosure to Plaintiff may be improper due to China XD’s public company status.
 Hogan Lovells US LLP is a limited liability partnership registered in the District of Columbia. “Hogan Lovells” is an international legal practice that includes Hogan Lovells US LLP
 and Hogan Lovells International LLP, with offices in: Alicante Amsterdam Baltimore Beijing Birmingham Boston Brussels Colorado Springs Denver Dubai Dusseldorf
 Frankfurt Hamburg Hanoi Ho Chi Minh City Hong Kong Houston Johannesburg London Los Angeles Luxembourg Madrid Mexico City Miami Milan Minneapolis Monterrey
 Moscow Munich New York Northern Virginia Paris Perth Philadelphia Rome San Francisco São Paulo Shanghai Silicon Valley Singapore Sydney Tokyo Warsaw
 Washington, D.C. Associated Offices: Budapest Jakarta Riyadh Shanghai FTZ Ulaanbaatar Zagreb. Business Service Centers: Johannesburg Louisville. Legal Services
 Center: Berlin. For more information see www.hoganlovells.com
Case 1:20-cv-06028-NGG-SJB Document 16 Filed 02/05/21 Page 2 of 11 PageID #: 81

     Hon. Sanket J. Bulsara                      -2-                               February 5, 2021
     United States Magistrate Judge


 just 0.07% of all China XD common shares, now asks a New York federal court for a do-over on
 precisely the same issue: that Defendants allegedly breached their fiduciary duties to the
 Company’s stockholders by undertaking the Transaction. Although Plaintiff purports to also assert
 federal disclosure claims, he brings them solely on his own behalf—an improper basis for
 disturbing the Nevada court’s decision and disrupting the Transaction for all other shareholders.
 See, e.g., Gottlieb v. Willis, 2012 WL 5439274, at *7 (D. Minn. Nov. 7, 2012) (denying motion to
 enjoin $50 million merger brought by a single plaintiff, noting “it is difficult to justify the
 extraordinary remedy of a preliminary injunction of a complex transaction affecting thousands of
 people” based on a single shareholder’s complaint). In any event, Plaintiff’s securities claims were
 mooted months ago when the Company stockholders—including a majority of the unaffiliated,
 minority shareholders—voted to approve the Transaction. As for Plaintiff’s Nevada state-law
 claims, a Nevada court already has found them insufficient to stop the merger. Entertaining his
 motion for expedited discovery in aid of a preliminary injunction motion would invite duplicative
 effort, inconsistent rulings, and judicial inefficiency.

         Further, the purported urgency of Plaintiff’s request does not square with his substantial
 delay in pursuing equitable relief. This matter comes before the Court approximately seven months
 after the Transaction involving China XD was announced in a preliminary proxy statement; six
 months after the first of five other federal actions challenging the Transaction was filed, all of
 which were dismissed with prejudice following the Company’s filing of a definitive proxy
 statement; 3 nearly three and a half months after the filing of the definitive proxy statement and the
 Feng Action; nearly three months after the Company’s stockholders voted to approve the
 Transaction on a fully informed basis; over two months after the Nevada court denied the Feng
 plaintiffs’ motion for a preliminary injunction and subsequent motion for reconsideration; and after
 the Nevada court stayed another Nevada state court action relating to the Transaction 4 after being
 apprised of the proposed settlement. 5

        Federal courts routinely exercise their discretion to stay parallel merger-related actions,
 and the foregoing factual backdrop presents a particularly compelling basis for such relief. See,
 e.g., Gabelli v. Sikes Corp., 1990 WL 213119, at *3 (S.D.N.Y. Sept. 18, 2012) (staying merger
 case in favor of parallel first-filed state action); McCreary v. Celera Corp, 2011 WL 1399263

 3
         See Sears et al. v. China XD Plastics Company Limited et al., 1:20-cv-05156 (S.D.N.Y.
 July 7, 2020) (dismissed October 16, 2020); Post et al. v. China XD Plastics Company Limited et
 al., 1:20-cv-00926-CFC (D. Del. July 8, 2020) (dismissed October 8, 2020); Goebert v. China XD
 Plastics Company Limited et al., 1:20-cv-05156-AT (S.D.N.Y. July 10, 2020) (dismissed October
 18, 2020); Kothari v. China XD Plastics Company Limited et al., 2:20-cv-01330-APG-BNW (D.
 Nev. July 17, 2020) (dismissed October 19. 2020); Siu v. China XD Plastics Company Limited et
 al., Case 1:20-cv-07262 (S.D.N.Y. Sept. 4, 2020) (dismissed October 23, 2020) (collectively, the
 “Federal Disclosure Cases”).
 4
         Aerts, et al. v. Han, et al., Case No. A-20-819986-B, District Court for Clark County,
 Nevada (filed August 21, 2020).
 5
         The background and procedural history supporting the Stay Motion is set forth in greater
 detail in Defendants’ letter dated January 29, 2021, which is incorporated herein by reference.
Case 1:20-cv-06028-NGG-SJB Document 16 Filed 02/05/21 Page 3 of 11 PageID #: 82

  Hon. Sanket J. Bulsara                         -3-                               February 5, 2021
  United States Magistrate Judge


 (N.D. Cal. April 13, 2011) (same); Krieger v. Atheros Commc’ns, 776 F. Supp.2d 1053 (N.D. Cal.
 2011); In re Countrywide Fin. Corp. Derivative Litig., 542 F. Supp.2d 1160 (C.D. Cal. 2008)
 (same). As discussed below, Plaintiff has no basis to request expedition and equitable relief, will
 suffer no prejudice as a result of a stay, and all applicable factors and considerations strongly
 support a stay of this action.

 Argument

         Under the Colorado River abstention doctrine, federal courts have broad discretion to stay
 a case where, as here, there is a parallel state court action and a stay would avoid duplication of
 effort, prevent undue burden and inconsistent rulings, and promote judicial efficiency. See
 Colorado River Water Conservation District v. United States, 424 U.S. 800, 818 (1976) (finding
 abstention appropriate where there is a concurrent state proceeding based on considerations of
 “wise judicial administration”). In addition, federal courts have the inherent authority to stay a
 case pursuant to “the power inherent in every court to control the disposition of the causes on its
 docket with economy of time and effort for itself, for counsel, and for litigants.” Landis v. N. Am.
 Co., 299 U.S. 248, 254 (1936). In applying this inherent authority, courts in this district consider
 the factors identified in Kappel v. Comfort, 914 F. Supp. 1056 (S.D.N.Y. 1996), the basic goal of
 which is to avoid prejudice.

         Here, a stay clearly is warranted—and, indeed, necessary—based on Colorado River
 abstention and the Kappel factors to serve judicial economy, preserve the efficient administration
 of justice, prevent undue prejudice to Defendants, and to protect the Company’s stockholders’
 interest in the Transaction, which they approved months ago, as well as the proposed settlement,
 which would yield additional monetary remuneration for the stockholders.

 I.     All Factors Support a Stay Based on Colorado River Abstention

         Federal courts have held that, in the interests of “wise judicial administration,” parallel
 merger-related actions are “a prime scenario for a Colorado River stay.” In re Countrywide
 Financial Corp. Derivative Litig., 542 F. Supp.2d 1160, 1172, 1173 (C.D. Cal. 2008) (finding
 Delaware a “particularly suitable forum to adjudicate those disputes” because “the class action
 merger-related claims allege breaches of fiduciary duties, which are subject to Delaware law” and
 “the Delaware court obtained jurisdiction over the class action merger-related claims immediately
 after the merger . . . and . . . is further along in adjudication than this Court”). This is precisely
 such a scenario.

        The initial inquiry under Colorado River is “whether the concurrent state and federal
 actions are in fact ‘parallel.’ Cases are parallel when ‘substantially the same parties are
 contemporaneously litigating substantially the same issues in another forum.’” Gabelli, 1990 WL
 213119 at *3 (quoting Interstate Material Corp. v. City of Chicago, 847 F.2d 1285, 1288 (7th
 1988)). This action and the Feng Action are parallel cases because they involve not just
 “substantially the same parties,” but nearly identical defendants, and because they clearly involve
 substantially the same issues and claims. The crux of both cases is essentially the same: alleging
Case 1:20-cv-06028-NGG-SJB Document 16 Filed 02/05/21 Page 4 of 11 PageID #: 83

     Hon. Sanket J. Bulsara                      -4-                               February 5, 2021
     United States Magistrate Judge


 virtually identical conduct, both complaints assert that Defendants breached their fiduciary duties
 to the Company’s stockholders by undertaking the Transaction and by allegedly making or
 approving false or misleading disclosures about the Transaction in proxy statements filed with the
 SEC. (See Feng Compl. ¶ 28, a true and correct copy of which is attached hereto as Exhibit C;
 compare Compl. at ¶¶ 47-87 with Feng Compl. ¶¶ 127-147.) 6 Nevada law governs the breach of
 fiduciary duty claims. That Plaintiff has chosen to dress up certain disclosure allegations in the
 guise of federal securities law claims, as opposed to the common law breach of fiduciary duty
 claims in the Feng action, does not alter the Colorado River analysis. See Gabelli, 1990 WL
 213119 at *4 (finding federal and state actions parallel where they involve the same transaction
 and federal complaint is “dressed up in the guise of a securities fraud claim” with regard to alleged
 disclosure violations). Thus, this action and the Feng action clearly are parallel.

         Following that threshold inquiry, courts consider the following factors to determine
 whether abstention is appropriate in cases involving parallel state-court actions: “(1) whether either
 court has assumed jurisdiction over any res; (2) whether the federal forum is inconvenient and to
 what degree; (3) whether abstention would avoid piecemeal litigation; (4) whether state or federal
 jurisdiction enjoyed chronological precedence; (5) whether state or federal law controls the
 decision; and (6) whether ‘the state court proceeding will adequately protect the rights of the party
 seeking to invoke federal jurisdiction.’” Ulico Cas. Co. v. Cox Mech. Contracting, Inc., 2007 WL
 2265563, at *6 (S.D.N.Y. Aug. 2, 2007). Far from a “mechanical checklist,” the factors are
 weighed “depending on the particular setting of the case.” Gabelli, 1990 WL 213119 at *3.

         Apart from the first factor, which is inapplicable, all of the relevant factors weigh heavily
 in favor of the Court exercising its discretion to stay this case based on Colorado River abstention.

       A. This Court Is an Inconvenient Forum

         A New York court is not a convenient forum for a citizen of Iowa, relying on claims
 governed by Nevada law, to seek an order enjoining the merger of a Nevada company. “The
 citizenship of the respective parties is one consideration that bears on the inconvenience of the
 federal forum.” Gabelli, 1990 WL 213119 at *4.

          China XD is a corporation organized under the laws of Nevada. So too is Faith Horizon
 Inc., a special purpose merger entity that is part of the Buyer Group. For this reason, Nevada is a
 more appropriate forum to litigate claims against these entities, and Nevada law governs the breach
 of fiduciary duty claims against the Defendants pursuant to the internal affairs doctrine. All of the
 Company’s operations, officers, and board members (including the Special Committee defendants)
 reside in China and have no relationship to New York. The sole exception is defendant Taylor
 Zhang, the Company’s U.S.-based Chief Financial Officer and board member, who currently
 6
         While Plaintiff purports to assert breach of fiduciary duty claims on behalf of a putative
 class of China XD stockholders, his federal securities law claims are brought individually, and not
 on behalf of a class, presumably to avoid the strictures of the Private Securities Litigation Reform
 Act. The individual nature of his federal disclosure claims further supports a stay.
Case 1:20-cv-06028-NGG-SJB Document 16 Filed 02/05/21 Page 5 of 11 PageID #: 84

     Hon. Sanket J. Bulsara                         -5-                                February 5, 2021
     United States Magistrate Judge


 resides in New York but has no role in Plaintiff’s claims. 7 Apart from identifying Mr. Zhang by
 title and address (see Compl. ¶¶ 11-16), there is not a single factual allegation against Mr. Zhang
 to support naming him as a defendant—and this is unsurprising given that full authority to
 consider, negotiate, and approve or reject the Transaction was delegated to the Special Committee,
 of which Mr. Zhang is not a member. The New York residency of a single Company officer with
 no relevance to the case does not render New York a convenient forum to litigate Plaintiff’s claims.

          As for Plaintiff, he is a citizen of Iowa. It is thus entirely arbitrary that Plaintiff elected to
 pursue relief in this district, as opposed to Nevada. Certainly, Nevada is a no less convenient
 forum for Plaintiff than New York, and Plaintiff will be entitled to object to the proposed
 settlement in Nevada, if he sees fit. That Plaintiff’s counsel is located in New York and may prefer
 to litigate close to home deserves little, if any, weight. See Cal. River Watch v. Sweeney, 2017
 WL 4248013, at *5 (E.D. Cal. Sept. 25, 2017) (“[C]ounsels’ convenience does not drive [the
 Colorado River convenience] analysis.”). Accordingly, this factor weighs strongly in favor of a
 stay.

       B. A Stay Would Avoid Piecemeal Litigation

          A stay here would avoid piecemeal litigation—“the most important” factor in the
 Colorado River analysis. Ulico Cas. Co., 2007 WL 2265563 at *6. The risk of piecemeal litigation
 arises in cases involving the possibility of “inconsistent outcomes not preventable by principles of
 res judicata and collateral estoppel.” Woodford v. Cmty. Action Agency of Greene County, Inc.,
 239 F.3d 517, 524 (2d Cir. 2001). Such a risk exists where “different claims arising out of the
 same set of events are being litigated in concurrent lawsuits.” Ulico, 2007 WL 2265563 at *6.
 This is precisely the situation here.

         As summarized below, this case is premised on factual allegations virtually identical to
 those in the Feng Action, and also seeks virtually identical relief (i.e., an injunction to block the
 Transaction):

           •   The flawed process resulted in an unfairly low price for shareholders. Compare Compl.
               ¶¶ 35–36, 42 with Feng Compl. ¶¶ 4, 130.

           •   The Special Committee failed to fulfill its fiduciary duties to conduct proper due
               diligence and attempt to obtain the best value on any sale of the Company. Compare
               Compl. ¶¶ 41–42 with Feng Compl. ¶¶ 128, 68.

           •   The Special Committee failed to pursue a majority-of-the-minority voting provision.
               Compare Compl. ¶ 44 with Feng Compl. ¶¶ 128, 68.



 7
        Contrary to the Complaint’s allegations, the Company does not “maintain U.S. offices in
 Flushing” (Compl. ¶ 11); that is merely Mr. Zhang’s residence.
Case 1:20-cv-06028-NGG-SJB Document 16 Filed 02/05/21 Page 6 of 11 PageID #: 85

  Hon. Sanket J. Bulsara                          -6-                               February 5, 2021
  United States Magistrate Judge


        •   Duff & Phelps’ fairness opinion was inadequate. Compare Compl. ¶¶ 38, 40 with Feng
            Compl. ¶¶ 75–78.

        •   The Proxy Statements misrepresented and omitted material facts. Compare Compl. ¶
            51 with Feng Compl. ¶ 122.

        •   Plaintiffs demand an injunction blocking the Transaction and damages. Compare
            Compl. at 24 with Feng Compl. at 34.

 Thus, absent a stay, Defendants will “face liability in two forums with the risk of inconsistent
 results,” De Cisneros v. Younger, 871 F.2d 305, 308 (2d Cir. 1989), as well as duplicative
 discovery burdens and litigation expenses.

         Indeed, Defendants already have complied with expedited discovery in the Feng Action,
 having produced much of the information Plaintiff purportedly seeks permission to seek in this
 case, including Board and Special Committee minutes, board books, projections, all documents
 provided to the Special Committee’s financial advisor, Duff & Phelps, and retainer and insurance
 agreements, among other things. The production of these materials required considerable effort
 and expense given that they were collected and produced on an expedited basis from China in
 Chinese, subject to compliance with applicable Chinese state secrecy laws, and amid a global
 pandemic. In addition, Defendants secured the Zoom depositions of Mr. Zhang and a U.S.-based
 Duff & Phelps representative in the Feng Action, and also provided interrogatory responses from
 the Buyer Group in a compromise necessary to navigate the unavailability of other party
 representatives and defendants for deposition due to Chinese laws precluding depositions in
 mainland China and restrictions on travel and quarantine rules in mainland China and Hong Kong.

        It would be wholly inequitable, prejudicial, and unnecessary to subject Defendants to a
 second round of expedited discovery in support of a motion that already has been denied by a
 Nevada court based on governing Nevada law. Indeed, allowing this action to proceed would
 ensure not just “piecemeal” litigation, but rather wholly duplicative litigation that clearly would
 present a risk of inconsistent judgments.

         In applying this factor, Plaintiff’s decision to dress up his disclosure claims as violations
 of federal securities law, as opposed to the Nevada state-law breach of fiduciary duty claims
 asserted in Feng, is of no moment. A stay is within the court’s discretion where there is the
 “imminent possibility” that a parallel state suit will “dispose” of the issue. Id. Here, unless
 Plaintiff opts out and elects to pursue individual claims, Plaintiff’s claims arising from alleged
 federal securities violations will be moot upon approval of the settlement in Feng Action. See
 Matsushita Elec. Indus. Co., Ltd. v. Epstein, 516 U.S. 367 (1996) (holding that release in Delaware
 action based on state-law breach of fiduciary claims was effective to release federal securities
 claims). Indeed, the same circumstances were present in Gabelli, where the Southern District of
 New York held: “a stay is proper in the instant action because of the imminent possibility that the
 [state court] will dispose of the exclusive federal issue by approving the settlement and its attendant
Case 1:20-cv-06028-NGG-SJB Document 16 Filed 02/05/21 Page 7 of 11 PageID #: 86

  Hon. Sanket J. Bulsara                          -7-                                February 5, 2021
  United States Magistrate Judge


 releases. If this case proceeds on parallel tracks in state and federal court, there is a visible threat
 to efficient adjudication.” Gabelli, 1990 WL 213119 at *5.

    C. The Feng Action Has “Chronological Precedence” Because It Was Filed and Litigated
       Many Months Before This Case

         The months-long litigation record in the Feng Action weighs strongly in favor of a stay
 here. “In assessing the order in which jurisdiction was obtained by the concurrent state and federal
 forums, the test is not simply a race to the courthouse. Rather, the relative progress of the federal
 and state proceedings must be carefully examined.” Id. (quotations and citation omitted). As
 summarized above and in Defendants’ January 21 letter, the undisputed record demonstrates
 Plaintiff’s extraordinary delay, as well as the clear vexatious and reactive nature of Plaintiff’s
 filing. See Gabelli, 1990 WL 213119 at *7 (noting the Second Circuit “has . . . found ‘considerable
 merit’ in the idea ‘that the vexatious or reactive nature of either the federal or the state litigation
 may influence the decision whether to defer to a parallel state litigation under Colorado River’”)
 (quoting Telesco v. Telesco Fuel & Masons’ Material, Inc., 765 F.2d 356, 363 (2d Cir. 1985)).
 See De Cisneros, 871 F.2d at 308 (“[T]he relative progress of the federal and state proceedings”
 strongly favors a stay).

    D. Nevada State Law Controls the Decision

          Plaintiff’s attempt to ground his Complaint in federal securities claims under Sections 13,
 14 and 20 of the Securities Exchange Act of 1934 is irrelevant to the Court’s analysis of whether
 a stay is appropriate. Although the presence of federal securities claims that cannot be adjudicated
 by state courts ordinarily weighs “against a postponement in the exercise of federal jurisdiction,”
 where, as here, Defendants “seek a stay only until the [state court] rule[s] on the tentative
 settlement and not until a state court adjudication on the merits, it is of diminished concern that
 federal law provides the rule of decision” over these claims. Gabelli, 1990 WL 213119 at *6.

         This is particularly true here because Plaintiff cannot possibly pursue expedited relief in
 aid of a preliminary injunction based on his federal securities claims because the stockholder vote
 approving the Transaction occurred months ago and, in any case, Plaintiff’s federal securities
 claims are asserted on an individual, not class-wide, basis. See Calamore v. Juniper Networks
 Inc., 364 Fed. Appx. 370, 372 (9th Cir. 2010) (declining to void vote based on late proxy disclosure
 claims brought nearly a year after the vote, noting “when the ‘eggs’ have irretrievably
 ‘scrambled’…there is no possibility of effective equitable relief.”). Therefore, Plaintiff’s
 securities claims are moot and, in any case, utterly irrelevant to Plaintiff’s attempt to seek
 injunctive relief. The only claims upon which Plaintiff could hope to seek an injunction are his
Case 1:20-cv-06028-NGG-SJB Document 16 Filed 02/05/21 Page 8 of 11 PageID #: 87

     Hon. Sanket J. Bulsara                       -8-                               February 5, 2021
     United States Magistrate Judge


 Nevada state-law breach of fiduciary duty claims—and those claims already have been rejected as
 a basis for injunctive relief by a Nevada court applying Nevada law.8

       E. Plaintiff’s Rights Are Adequately Protected in the Feng Action

         As a matter of law, Plaintiff’s rights are adequately protected where, as here, he is afforded
 the opportunity to object and opt out of the settlement. See Gabelli, 1990 WL 213119 at *6 (right
 to object to settlement adequately protected plaintiff’s rights in state-court proceeding and
 supported issuance of a stay). “There is no reason to doubt that the [state court] will evaluate the
 tentative settlement in a fair and impartial manner taking into account any objections raised by
 [plaintiff].” Id. 9

 II.       The Kappel Factors Also Weigh Decidedly in Favor of a Stay

          In addition to the Colorado River factors, the Kappel factors also compel a stay in this case.
 Courts in this district frequently apply the five Kappel factors when determining whether to grant
 a stay: “‘(1) the private interests of the plaintiffs in proceeding expeditiously with the civil
 litigation as balanced against the prejudice to the plaintiffs if delayed; (2) the private interests of
 and burden on the defendants; (3) the interests of the courts; (4) the interests of persons not parties
 to the civil litigation; and (5) the public interest.’” Albert v. Blue Diamond Growers, 231 F.
 Supp.3d 509, 512 (S.D.N.Y. 2017) (quoting Kappel, 914 F. Supp. At 1059). The “basic goal” of
 the Kappel factors is to avoid prejudice. Lasala v. Needham & Co., 399 F. Supp.2d 421, 427
 (S.D.N.Y. 2005).


 8
          In so holding, the Nevada court rejected Plaintiff’s assertion that injunctive relief somehow
 is justified based on the mere fact that China XD’s operations and assets are in China. Indeed,
 such speculative assertions about judgment enforcement have been rejected by other courts as
 insufficient as a matter of law. Apollo Techs. Corp. v. Centrosphere Indus. Corp., 805 F. Supp.
 1157, 1210 & n.70 (D.N.J. 1992) (rejecting argument that plaintiff would suffer irreparable harm
 “merely because a defendant’s assets are maintained in or transferred to a foreign country” and
 noting that plaintiff offered nothing but “general statements” to support its argument). Moreover,
 Plaintiff, like all stockholders, of course knew that China XD was based in China when he invested,
 and thus assumed any risk. See Fluor Daniel Argentina, Inc. v. ANZ Bank, 13 F. Supp. 2d 562,
 565 (S.D.N.Y. 1998) (complexities relating to reaching defendant’s assets outside of the United
 States “do not rise to the extraordinary level sufficient to warrant a finding of irreparable harm”
 when “such risks . . . were fully foreseeable by [the plaintiff] when it entered into its agreement
 with [the defendant] and effectively assumed these risks”). And, in any case, Plaintiff ignores that
 China XD will remain a Nevada corporation post-Transaction.
 9
          For purposes of the Colorado River doctrine, “it makes no difference to the state
 proceeding whether the federal action is stayed or dismissed.” Attwood v. Mendocina Coast Dis.
 Hosp., 886 F.2d 241, 243 (9th Cir. 1989). Regardless of whether a court enters a stay or dismisses
 a case, it is concluding that the state court is the proper venue. Id. As a result, staying a case is
 the equivalent of a dismissal under the doctrine. Id.
Case 1:20-cv-06028-NGG-SJB Document 16 Filed 02/05/21 Page 9 of 11 PageID #: 88

  Hon. Sanket J. Bulsara                         -9-                               February 5, 2021
  United States Magistrate Judge


         These factors also have been applied where, as here, a pending settlement agreement in a
 state-court action would resolve the federal-court plaintiff’s claims. See Albert, 231 F. Supp.3d at
 509 (granting stay in favor of Arkansas state court action pending approval of settlement that
 contemplates class-wide relief). But see SST Global Technology, LLC v. Chapman, 270 F. Supp.2d
 444, 455 (S.D.N.Y. 2003) (declining to apply Kappel factors in favor of Colorado River doctrine
 for stay of case involving parallel state litigation). Under the Kappel factors, as with Colorado
 River abstention, “parties and claims need not be identical in order for one action to be stayed or
 dismissed in deference to an earlier action.” Id. (quoting Caspian Investments, Ltd. v. Vicom
 Holdings, Ltd., 770 F. Supp. 880, 884 (S.D.N.Y. 1991).

    A. Plaintiff Will Suffer No Prejudice if This Case Is Stayed

         Courts weigh the first factor heavily against plaintiffs—like Plaintiff here—who sit on their
 rights. See Kappel, 914 F. Supp. at 1058 (“The desultory history of the various actions … shows
 that despite their professed eagerness to proceed here, plaintiffs have shown little apparent
 inclination to seek an early and comprehensive resolution of the issues underlying the case at
 bar.”). Plaintiff’s professed desire to seek expedited discovery to pursue a second bite at the
 preliminary injunction apple is belied by his own delay. His delay likewise undermines any
 credible argument that he will suffer irreparable harm if the Transaction closes. See Citibank, N.A.
 v. Citytrust, 756 F.2d 273, 277 (2d Cir. 1985).

         If Plaintiff is opposed to the proposed settlement, despite the substantial monetary recovery
 it contemplates, he can object in Nevada or opt out of the proposed settlement. Given that there is
 no legal or factual basis to permit him to seek injunctive relief, he can claim no prejudice as a
 result of a stay of this proceeding.

    B. There Is No Basis to Burden Defendants with the Defense of the Same Claims, Expedited
       Discovery, and Injunctive Request in Two Forums

         Defendants would suffer a heavy and unnecessary burden if required to once again devote
 resources to litigating a preliminary injunction motion that already has been denied in Nevada,
 after substantial expedited discovery, and to litigate claims that are the subject of a proposed
 settlement that would moot Plaintiff’s class claims. See Estate of Heiser v. Deutsche Bank Tr. Co.
 Americas, 2012 WL 2865485, at *4 (S.D.N.Y. July 10, 2012), aff’d, 2012 WL 5039065 (S.D.N.Y.
 Oct. 17, 2012) (finding a stay appropriate where it may absolve defendant of the need to litigate a
 variety of issues and thus avoid the need for unnecessary litigation).

    C. The Interests of the Courts Support a Stay

         By staying this case, the Court will be discharging its obligation to ensure that the exercise
 of jurisdiction does not have an avoidably harmful impact on other proceedings. See Kappel, 914
 F. Supp. at 1059. Staying a case at this early juncture “advance[s] judicial efficiency and
 maximize[s] the likelihood that neither the [c]ourt nor the parties expend their assets addressing”
 mooted claims. Market-Alerts Pty. v. Bloomberg Fin. L.P., 922 F. Supp.2d 486, 494 (D. Del.
Case 1:20-cv-06028-NGG-SJB Document 16 Filed 02/05/21 Page 10 of 11 PageID #: 89

  Hon. Sanket J. Bulsara                         - 10 -                             February 5, 2021
  United States Magistrate Judge


 2013) (internal quotation marks omitted). Moreover, courts have discretion to stay proceedings
 where judicial efficiency can be achieved. See Spread Spectrum Screening LLC v. Eastman Kodak
 Co., 277 F.R.D. 84, 87 (W.D.N.Y. 2011). It would be a waste of this Court’s resources, the Nevada
 court’s resources, and Defendants’ resources, for this case to proceed given the prior Nevada ruling
 and proposed settlement.

      D. The Interests of Non-parties and the Public Support a Stay

        The interests of non-parties and the public are best served by enforcing a stay.
 “[C]onsiderations of judicial economy are frequently viewed as relevant to the public interest, and,
 as noted, they weigh against the investment of court resources that may prove to have been
 unnecessary.” Readick v. Avis Budget Group, Inc., 2014 WL 1683799, at *6 (S.D.N.Y April 28,
 2014) (alteration in original) (citation omitted).

         Likewise, the interests of the non-party members of the putative class strongly support a
 stay. The majority of these stockholders voted to approve the Transaction months ago, including
 the unaffiliated minority stockholders. The Transaction provides a 25% premium to the
 Company’s unaffected pre-announcement stock price. Moreover, the Company’s unaffiliated
 stockholders stand to receive additional monetary recovery in connection with the proposed
 settlement, if it is approved. Thus, Plaintiff—who, again, brings federal claims only on behalf of
 himself—proposes that he be allowed to stand in the way of the stockholders’ will, and to interfere
 with the settlement timely and vigorously pursued by the Feng plaintiffs, who collectively own
 nearly five times the number of shares held by Plaintiff (256,740 shares v. 52,327 shares). As the
 holder of a mere 0.146% of the unaffiliated common shares, Plaintiff simply has no basis for his
 belated and meritless attempt to interfere with the Nevada proceedings and the proposed
 settlement.

 Conclusion

         The Nevada court has spoken on a matter of Nevada law applied to a Nevada company. In
 light of that decision and the proposed settlement, as well as the Court’s inherent authority to
 control its docket based on Colorado River abstention, the Kappel factors and otherwise,
 Defendants respectfully request that this matter be stayed. 10




 10
          The Defendants have expressly reserved all defenses and, to the extent the Court declines
 to stay this case, respectfully request leave to file a motion to dismiss for, among other things, lack
 of personal jurisdiction, forum non conveniens, and failure to state a claim upon which relief can
 be granted.
Case 1:20-cv-06028-NGG-SJB Document 16 Filed 02/05/21 Page 11 of 11 PageID #: 90

  Hon. Sanket J. Bulsara                   - 11 -                         February 5, 2021
  United States Magistrate Judge


                                          Respectfully submitted,

                                          /s/ Ryan M. Philp
                                          Ryan M. Philp
                                          HOGAN LOVELLS US LLP
                                          ryan.philp@hoganlovells.com
                                          390 Madison Avenue
                                          New York, NY 10017
                                          Telephone: 212.918.3000
                                          Facsimile: 212.918.3100

                                          Attorney for Defendants Huiyi Chen, Guanbao
                                          Huang, and Linyuan Zhai


                                          /s/ J. Colby Williams
                                          J. Colby Williams (pro hac vice pending)
                                          CAMPBELL & WILLIAMS
                                          jcw@cwlawlv.com
                                          700 South Seventh Street
                                          Las Vegas, NV 89101
                                          Telephone: 702.382.5222
                                          Facsimile: 702.382.0540

                                          Attorney for Defendants Jie Han, XD. Engineering
                                          Plastics Company Limited, Faith Horizon, Inc., and
                                          Faith Dawn Limited


                                          /s/ Darren J. Lemieux
                                          Darren J. Lemieux (pro hac vice pending)
                                          LEWIS ROCA ROTHGERBER CHRISTIE LLP
                                          DLemieux@lrrc.com
                                          3993 Howard Hughes Parkway, Suite 600
                                          Las Vegas, NV 89169
                                          Telephone: 702.949.8200
                                          Facsimile: 702.949.8398

                                          Attorney for Defendant China XD Plastics
                                          Company Limited and Taylor Zhang

 cc:    The Honorable Judge Nicholas G. Garaufis
